Name: Commission Regulation (EC) NoÃ 1804/2004 of 14 October 2004 amending the list of competent courts and redress procedures in Annexes I, II and III to Council Regulation (EC) NoÃ 1347/2000 on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility of both spouses
 Type: Regulation
 Subject Matter: organisation of the legal system;  family;  justice;  Europe;  European construction
 Date Published: nan

 19.10.2004 EN Official Journal of the European Union L 318/7 COMMISSION REGULATION (EC) No 1804/2004 of 14 October 2004 amending the list of competent courts and redress procedures in Annexes I, II and III to Council Regulation (EC) No 1347/2000 on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility of both spouses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1347/2000 of 29 May 2000 on jurisdiction and the recognition and enforcement of judgments in matrimonial matters and in matters of parental responsibility for children of both spouses (1), and in particular Article 44(1) thereof, Whereas: (1) Regulation (EC) No 1347/2000 provides that any interested party may request that a judgment issued in one Member State shall be recognised and declared enforceable in another Member State. (2) Annexes I, II and III to Regulation (EC) No 1347/2000 indicate which courts shall have jurisdiction in the Member States to deal with applications for a declaration of enforceability and with appeals against such decisions, and enumerate the redress procedures for such purpose. (3) Annexes I, II and III were amended by the 2003 Act of Accession so as to include the list of competent courts and redress procedures of the acceding States. (4) Latvia, Lithuania, Slovenia and Slovakia have notified the Commission, pursuant to Article 44(1) of Regulation (EC) No 1347/2000, of amendments to the lists of courts and redress procedures set out in Annexes I, II and III. (5) Regulation (EC) No 1347/2000 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1347/2000 is amended as follows: 1. Annex I is amended as follows: (a) the indent relating to Latvia is replaced by the following:  in Latvia, the rajona (pilsÃ tas) tiesa ,; (b) the indent relating to Slovenia is replaced by the following:  in Slovenia, the okroÃ ¾no sodiÃ ¡Ã e ,; 2. Annex II is amended as follows: (a) the indent relating to Lithuania is replaced by the following:  in Lithuania, the Lietuvos apeliacinis teismas ,; (b) the indent relating to Slovenia is replaced by the following:  in Slovenia, the okroÃ ¾no sodiÃ ¡Ã e ,; (c) the indent relating to Slovakia is replaced by the following:  in Slovakia, the okresnÃ ½ sÃ ºd ,; 3. Annex III is amended as follows: (a) the indent relating to Lithuania is replaced by the following:  in Lithuania, by an appeal in cassation to the Lietuvos AukÃ ¡Ã iausiasis Teismas ,; (b) the indent relating to Slovenia is replaced by the following:  in Slovenia, by an appeal before the Vrhovno sodiÃ ¡Ã e Republike Slovenije ,; (c) the following indent is inserted relating to Slovakia:  in Slovakia, by a dovolanie ,. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission AntÃ ³nio VITORINO Member of the Commission (1) OJ L 160, 30.6.2000, p. 19. Regulation as last amended by the 2003 Act of Accession.